

116 HR 5228 IH: To direct the Comptroller General of the United States to conduct a study and submit a report on the Federal Government’s ability to hire and retain Chinese-language-capable employees, and for other purposes.
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5228IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mr. DesJarlais introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo direct the Comptroller General of the United States to conduct a study and submit a report on
			 the Federal Government’s ability to hire and retain
			 Chinese-language-capable employees, and for other purposes.
	
		1.Study and report on the Federal Government’s ability to hire and retain Chinese-language-capable
			 employees
 (a)Study and ReportNot later than 6 months after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study of the Federal Government’s ability to hire Chinese-language-capable employees and submit to Congress a report, which shall include—
 (1)the process for determining Federal positions that require employees to have Chinese-language-capability;
 (2)the process for determining whether the employee possesses Chinese-language-capability; (3)the process for hiring Chinese-language-capable employees, including any applicable background and clearance investigations;
 (4)the extent to which Federal agencies are hiring employees with Chinese-language-capability for Federal positions that require Chinese-language-capability;
 (5)the effects, if any, on a Federal agency’s ability to perform its mission in areas requiring employees with Chinese-language-capability with their current manpower; and
 (6)recommendations, if any, on how to address identified shortfalls in the hiring and retaining of Chinese-language-capable employees.
 (b)DefinitionFor the purpose of this Act, the term Chinese-language-capable means the ability to communicate in any major Chinese dialect. 